Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 13, 1977, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. By order of this court dated November 4, 1977, the District Attorney was directed to furnish this court and appellant’s counsel with a copy of the transcript of the stenographic minutes of the trial of the defendant which was interrupted by his plea of guilty and the parties were directed to file supplemental briefs; the appeal has been held in abeyance in the interim. The District Attorney has complied and the parties have filed supplemental briefs. Judgment affirmed. No opinion. Hopkins, J. P., Martuscello, Latham and Cohalan, JJ., concur.